ORDER
PER CURIAM.
Gary Cross (Defendant) appeals the judgment and sentence entered after a jury verdict finding him guilty of two counts of forcible sodomy in violation of Section 566.060 RSMo Cum.Supp.1999. The trial court sentenced Defendant to two consecutive terms of life imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law *897would have no jurisprudential purpose. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).